 


109 HR 5084 IH: Taxpayer Privacy Protection Act of 2006
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5084 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Dingell introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to restrict the disclosure information by tax return preparers to third party entities and to prohibit private tax collection contracts. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Privacy Protection Act of 2006. 
2.Restriction on disclosure of information by tax return preparers to third party entities 
(a)In generalSection 7216 of the Internal Revenue Code of 1986 (relating to disclosure or use of information by preparers of returns) is amended by adding at the end the following new subsection: 
 
(c)Prohibition on disclosure to third party entitiesA tax return preparer shall not disclose the information described in subsection (a) to another tax return preparer, or to a person under contract with a tax return preparer, for the purpose of performing auxiliary services in connection with the preparation of returns of the tax imposed by chapter 1.. 
(b)Conforming amendments 
(1)Section 7216 of such Code, as amended by subsection (a), is further amended by inserting after subsection (c) the following new subsection: 
 
(d)Tax return preparerFor purposes of this section, the term tax return preparer means any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns of the tax imposed by chapter 1, or any person who for compensation prepares any such return for any other person.. 
(2)Subsection (a) of section 7216 of such Code is amended by striking person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns of the tax imposed by chapter 1, or any person who for compensation prepares any such return for any other person, and and inserting tax return preparer. 
(c)Effective dateThe amendments made by this section shall apply to disclosures and uses after the date of the enactment of this Act. 
3.Repeal of authority to enter into private tax collection contracts 
(a)In generalSubchapter A of chapter 64 of the Internal Revenue Code of 1986 (relating to collection) is amended by striking section 6306. 
(b)Conforming amendments 
(1)Subchapter B of chapter 64 of such Code is amended by striking section 7433A. 
(2)Section 7809(a) of such Code is amended by striking 6306,. 
(3)Section 7811 of such Code is amended by striking subsection (g). 
(4)Section 1203 of the Internal Revenue Service Restructuring Act of 1998 is amended by striking subsection (e). 
(5)The table of sections of subchapter A of chapter 64 of such Code is amended by striking the item relating to section 6306. 
(6)The table of sections of subchapter B of chapter 64 of such Code is amended by striking the item relating to section 7433A. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act but shall not apply to any contract entered into before such date. 
(d)Termination of reporting requirementThe reporting requirement of section 881(e) of the American Jobs Creation Act of 2004 shall not apply after the date of the enactment of this Act. 
 
